ON APPLICATION FOR REHEARING
Before REDMANN, GULOTTA and MORIAL, JJ.
PER CURIAM.
We erred in calculating the cost of board-authorized goods shipped by omitting 697 silver charms at $2.75 (from our addition of die and matrix at $500 and medallions: 8,000 blue at $.108; 5,000 two-color at $.20; 500 silver at $3.50; and 700 oxidized silver finish at $.49). We also miscalculated the 5% sales tax. The proper total is $6,373.75 plus $318.69, or $6,692.44 (subject to $4,000 credit).
Our judgment is amended to correct these errors, changing its amount to $2,692.44. Plaintiff’s application for rehearing is otherwise refused.